                                                                                             FILED
                                                                                    2019 Aug-28 PM 03:33
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

DONNIE PRITCHETT,                              )
                                               )
             Plaintiff                         )
                                               )
      vs.                                      )      Case No. 4:18-cv-01157-HNJ
                                               )
NANCY A. BERRYHILL,                            )
Acting Commissioner of                         )
Social Security,                               )
                                               )
             Defendant.                        )

            MEMORANDUM OPINION AND DISMISSAL ORDER

      Plaintiff Donnie Pritchett seeks judicial review pursuant to 42 U.S.C. § 405(g)

of an adverse, final decision of the Commissioner of the Social Security

Administration (“Commissioner” or “Secretary”), regarding his claim for Disability

Insurance Benefits. The undersigned carefully considered the record, and for the

reasons expressed herein, AFFIRMS the Commissioner’s decision.

                         LAW AND STANDARD OF REVIEW

      To qualify for disability benefits and establish entitlement for a period of

disability, the claimant must be disabled as defined by the Social Security Act and the

Regulations promulgated thereunder.       The Regulations define “disabled” as the

“inability to do any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has
lasted or can be expected to last for a continuous period of not less than twelve (12)

months.” 20 C.F.R. § 404.1505(a). To establish an entitlement to disability benefits, a

claimant must provide evidence of a “physical or mental impairment” which “must

result from anatomical, physiological, or psychological abnormalities which can be

shown by medically acceptable clinical and laboratory diagnostic techniques.” 20

C.F.R. § 404.1508.

       In determining whether a claimant suffers a disability, the Commissioner,

through an Administrative Law Judge (ALJ), works through a five-step sequential

evaluation process. See 20 C.F.R. § 404.1520.       The burden rests upon the claimant

on the first four steps of this five-step process; the Commissioner sustains the burden

at step five, if the evaluation proceeds that far. Washington v. Comm’r of Soc. Sec., 906

F.3d 1353, 1359 (11th Cir. 2018).

       In the first step, the claimant cannot be currently engaged in substantial gainful

activity. 20 C.F.R. § 404.1520(b). Second, the claimant must prove the impairment is

“severe” in that it “significantly limits [the] physical or mental ability to do basic work

activities . . . .” Id. at § 404.1520(c).

       At step three, the evaluator must conclude the claimant is disabled if the

impairments meet or are medically equivalent to one of the impairments listed at 20

C.F.R. Part 404, Subpart P, App. 1, §§ 1.00–114.02. Id. at § 404.1520(d). If a

claimant’s impairment meets the applicable criteria at this step, that claimant’s

impairments would prevent any person from performing substantial gainful activity.
                                            2
20 C.F.R. §§ 404.1520(a)(4)(iii), 404.1525, 416.920(a)(4)(iii). That is, a claimant who

satisfies steps one and two qualifies automatically for disability benefits if the claimant

suffers a listed impairment. See Williams v. Astrue, 416 F. App’x 861, 862 (11th Cir.

2011) (“If, at the third step, [the claimant] proves that [an] impairment or combination

of impairments meets or equals a listed impairment, [the claimant] is automatically

found disabled regardless of age, education, or work experience.”) (citing 20 C.F.R. §

416.920; Crayton v. Callahan, 120 F.3d 1217, 1219 (11th Cir. 1997)).

       If the claimant’s impairment or combination of impairments does not meet or

medically equal a listed impairment, the evaluation proceeds to the fourth step where

the claimant demonstrates an incapacity to meet the physical and mental demands of

past relevant work.     20 C.F.R. § 404.1520(e).      At this step, the evaluator must

determine whether the claimant has the residual functional capacity (“RFC”) to

perform the requirements of past relevant work.             See id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv). If the claimant’s impairment or combination of impairments does

not prevent performance of past relevant work, the evaluator will determine the

claimant is not disabled. See id.

       If the claimant is successful at the preceding step, the fifth step shifts the

burden to the Commissioner to provide evidence, considering the claimant’s RFC,

age, education and past work experience, that the claimant is capable of performing

other work. 20 C.F.R. §§ 404.1512(g). If the claimant can perform other work, the

evaluator will not find the claimant disabled.            See id. §§ 404.1520(a)(4)(v),
                                            3
416.920(a)(4)(v); see also 20 C.F.R. §§ 404.1520(g), 416.920(g). If the claimant cannot

perform other work, the evaluator will find the claimant disabled. 20 C.F.R. §§

404.1520(a)(4)(v), 404.1520(g), 416.920(a)(4)(v), 416.920(g).

         The court reviews the ALJ’s “‛decision with deference to the factual findings

and close scrutiny of the legal conclusions.’” Parks ex rel. D.P. v. Comm’r, Social Sec.

Admin., 783 F.3d 847, 850 (11th Cir. 2015) (quoting Cornelius v. Sullivan, 936 F.2d 1143,

1145 (11th Cir. 1991)).     The court must determine whether substantial evidence

supports the Commissioner’s decision and whether the Commissioner applied the

proper legal standards. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011). Although the court must “scrutinize the record as a whole . . . to determine if

the decision reached is reasonable and supported by substantial evidence,” Bloodsworth

v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983) (citations omitted), the court “may not

decide the facts anew, reweigh the evidence, or substitute [its] judgment” for that of

the ALJ. Winschel, 631 F.3d at 1178 (citations and internal quotation marks omitted).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. (citations

omitted). Nonetheless, substantial evidence exists even if the evidence preponderates

against the Commissioner’s decision. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.

2005).




                                           4
                     FACTUAL AND PROCEDURAL HISTORY

      Applying the five-step sequential process, the ALJ found at step one that

Pritchett met the insured status requirements of the Social Security Act through

December 31, 2018. (Tr. 18). The ALJ further found Pritchett had not engaged in

substantial gainful activity since March 12, 2013, the alleged onset date, through his

date last insured of December 31, 2018. (Id.) At step two, the ALJ found that Pritchett

suffers the following severe impairments: congestive obstructive pulmonary disorder

(COPD);       polycythemia       vera;    hypertension;   non-insulin-dependent   diabetes;

degenerative arthritis in the lumbar spine; unspecified depressive disorder; and mild

intellectual disability. (Id.) At step three, the ALJ concluded that Pritchett’s

impairment or combination of impairments did not meet or medically equal any

impairment for presumptive disability listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. (Tr. 18-19).

      At step four, the ALJ determined Pritchett exhibited no past relevant work

through the date last insured. (Tr. 25). The ALJ proceeded to step five, finding that,

through the date last insured, Pritchett exhibited the residual functional capacity

(“RFC”) to perform light work as defined in 20 C.F.R. § 404.1567(b), with certain

limitations. 1 (Tr. 22). The ALJ relied on the VE’s testimony to conclude Pritchett

could perform such jobs as a sorter, an assembler, or a cashier. (Tr. 26).



      1
          The ALJ described the following limitations:
                                                  5
      On May 21, 2018, the Appeals Council denied review, which deems the ALJ’s

decision as the Commissioner’s final decision. (Tr. 1). On July 25, 2018, Pritchett filed

his complaint with the court seeking review of the ALJ’s decision. (Doc. 1).

                                         ANALYSIS

      In this appeal, Mr. Pritchett contends substantial evidence does not support the

ALJ’s decision. Specifically, he faults the ALJ for: (1) providing inadequate reasoning

for discounting Pritchett’s subjective complaints regarding the severity of his pain

symptoms; and (2) failing to accord substantial weight to the treating physician’s

opinion. After consideration of the record and the ALJ’s decision, the court finds

substantial evidence supports the ALJ’s determination.

      A. The ALJ Properly Evaluated Pritchett’s Subjective Complaints and
         Properly Applied the Pain Standard

       “To establish disability based on testimony of pain and other symptoms, the

claimant must satisfy two parts of a three-part test by showing: ‘(1) evidence of an

underlying medical condition; and (2) either (a) objective medical evidence confirming




             [The claimant] should never sit, stand, or walk greater than 30
             minutes continuously at one time; he can occasionally reach with the
             upper extremities; he can occasionally use foot or leg controls; he can
             occasionally climb, stoop, kneel, crouch and crawl; he can have
             occasional exposure to extreme cold or extreme heat, wetness,
             humidity and vibrations; he can perform simple, routine job tasks
             that do not require him to be responsible for the sake [of] and
             welfare of others; and he can work in settings in which changes in the
             setting are infrequent and gradually introduced. (Tr. 22).

                                               6
the severity of the alleged pain; or (b) that the objectively determined medical

condition can reasonably be expected to give rise to the claimed pain.’” Zuba-Ingram v.

Comm’r of Soc. Sec., 600 F. App’x 650, 656 (11th Cir. 2015)(quoting Wilson v. Barnhart,

284 F.3d 1219, 1225 (11th Cir. 2002)(per curiam)). A claimant’s testimony coupled with

evidence that meets this standard “is itself sufficient to support a finding of

disability.” Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991)(citation omitted).

       Social Security Ruling (“SSR”) 16-3p, effective March 28, 2016, eliminates the

use of the term “credibility” as it relates to assessing the claimant’s complaints of pain

and clarifies that the ALJ “will consider any personal observations of the individual in

terms of how consistent those observations are with the individual’s statements about

his or her symptoms as well as with all of the evidence in the file.” SSR 16-3p, 2016

WL 1119029, *7 (Mar. 16, 2016). An ALJ rendering findings regarding a claimant’s

subjective symptoms may consider a variety of factors, including: the claimant’s daily

activities; symptom location, duration, frequency, and intensity; precipitating and

aggravating factors; type, dosage, effectiveness, and side effects of medication taken to

alleviate the symptoms; and other factors concerning functional limitations and

restrictions due to symptoms. See 20 C.F.R. §§ 404.1529(c)(3), (4), 416.939(c)(3), (4).

       SSR 16-3p further explains that the ALJ’s decision “must contain specific

reasons for the weight given to the individual’s symptoms, be consistent with and

supported by the evidence, and be clearly articulated so the individual and any

subsequent review can assess how the adjudicator evaluated the individual’s
                                             7
symptoms.” 2016 WL 1119020 at *9; see also Wilson, 284 F.3d at 1225 (if an ALJ

discredits a claimant’s subjective testimony, the ALJ “must articulate explicit and

adequate reasons for doing so.”).

      In his opinion, the ALJ summarized Pritchett’s hearing testimony regarding his

symptoms. (Tr. 23-24). The ALJ found that Pritchett’s statements concerning the

intensity, persistence, and limiting effects of his symptoms “are not consistent with

the medical evidence.” (Tr. 24.). Pritchett argues that the ALJ failed to properly

evaluate his subjective complaints of pain. The ALJ detailed Pritchett’s medical

evidence to support his decision, concluding that it supported his RFC assessment.

(Tr. 23-24.)

      At his first ALJ hearing on February 23, 2016, Pritchett testified that his back

and his heart keep him from working. (Tr. 673). Pritchett explained that if he sits or

stands for too long, his back bothers him, and he can only stand for approximately

forty-five (45) minutes before he has to rest. (Tr. 678). Pritchett emphasized his

troubles with breathing, stating that he cannot lift anything heavier than a book. (Tr.

679). Regarding his daily activities, Pritchett testified that he goes grocery shopping

with his wife and does things outside of the home “every now and then,” but he does

not do much work outside or inside of the house. (Tr. 680, 685). Pritchett stated that

he mainly sleeps and watches television during the day. (Tr. 686).

      However, Pritchett’s medical records indicate physical findings that do not fully

support his statements about the intensity, frequency, and severity of his pain. In
                                           8
April 2012, Pritchett visited DeKalb Regional Medical Center’s (“DeKalb”)

emergency department with complaints of precordial chest pain and numbness in his

left arm. (Tr. 398). Medication helped with the chest pain, and Pritchett exhibited

normal findings during his physical examination. (Tr. 399). Medical personnel ascribed

Pritchett’s chest pain to likely coronary artery disease, and recommended Pritchett

undergo a nuclear stress test. (Id.) The EKG of his chest demonstrated no abnormal

consolidation or acute chest disease. (Tr. 407).

      A week later, Pritchett underwent a nuclear stress test with Dr. Ronald Hanson.

(Tr. 394). The test produced “profoundly abnormal” findings, with the left ventricle

showing an ejection fraction of 45 to 50 percent. (Tr. 396). Dr. Hanson diagnosed

Pritchett with diffuse coronary artery disease, but deemed it non-critical at the time

and prescribed aggressive medical management. (Tr. 396). The following day,

Pritchett visited the emergency department at DeKalb with intense pain on the right

side of the groin — the location where personnel entered the catheter for his stress

test the previous day. (Tr. 391). During his physical examination, Pritchett remained

alert and was able to move all four extremities equally, denied any numbness or

tingling, rated his pain a 5/10, denied any edema, and displayed equally strong

peripheral pulses bilaterally. (Tr. 389). He exhibited a normal heart rate, and medical

personnel identified a small hematoma at the catheter site with severe tenderness on

pressure. (Tr. 392). Medical personnel discharged him that evening with prescribed

medication. (Tr. 392).
                                            9
      A few days later, Pritchett returned to DeKalb’s emergency department with

complaints of sudden chest pain and palpitations. (Tr. 383). During his physical

examination, medical personnel noted that he was in mild distress, displayed a supple

neck and moderate reproducible chest wall tenderness, and exhibited unlabored

respiratory sounds and a normal heart rate and rhythm, with no swelling or

deformities in his extremities. (Id.) His EKG displayed normal sinus rhythm and rate

and no evidence of acute ischemia or injury. (Id.) Medical personnel discharged

Pritchett two hours later with medication for acute pneumonia. (Tr. 386).

      In July 2012, Pritchett visited Gadsden Regional Medical Center’s (“Gadsden”)

emergency department with complaints of chest pain in the left breast region that

radiated down his arm. (Tr. 322). His EKG displayed normal sinus rhythm and no

acute changes, and during his physical exam he remained aware and in no acute

distress, displayed a supple neck with adenopathy, exhibited fair air entry bilaterally in

his lungs and no heart murmurs, portrayed no edema or cyanosis, and performed full

range of motion of his peripheral joints. (Tr. 328). Medical personnel ruled out an

acute myocardial infarction, and his chest x-ray reflected his cardiothoracic ratio

within normal limits. (Tr. 328, 330). He exhibited similar results during his physical

exam the following day upon discharge. (Tr. 331).

      In April 2013, Pritchett visited DeKalb’s emergency department with

complaints of chest pain, hypertension, and shortness of breath. (Tr. 344). During his

physical examination, medical personnel noted that Pritchett was in physical distress
                                           10
and anxious, and he had a bruit on the right side of his neck. Pritchett exhibited a

normal heart rate and rhythm, but displayed an absent posterior tibalis and doralis

pedis pulses on his left side. (Tr.346). Films portrayed concentric left ventricular

hypertrophy, and medical personnel encouraged him to continue his medication. (Tr.

347).

        Pritchett returned to DeKalb’s emergency department in June 2013 with

complaints of chest pain that he rated as a 10/10. (Tr. 336). He denied any shortness

of breath and admitted that rest relieved his pain. (Id.) During his physical

examination, medical personnel noted that he was not in acute distress and that he

exhibited positive chest wall tenderness. (Id.) Pritchett displayed no evidence of acute

or chronic vascular compromise in the lower extremities, as well as no evidence of an

ischemic event. (Tr. 336-37). Medical personnel encouraged Pritchett to continue his

medication and encouraged aggressive statin therapy and smoking cessation. (Tr. 337).

Pritchett returned to DeKalb’s emergency department the following month with

identical symptoms, and he exhibited the same physical examination findings, with the

exception of a subclavian bruit on his right side. (Tr. 343).

        In January 2014, Pritchett visited Dr. Wael Al-Halaseh at DeKalb Cardiology

with complaints of chest pain and shortness of breath. Pritchett reported that his

medication was helping his non-obstructive coronary artery disease, hypertension, and

diabetes. (Id.) During his physical examination, Dr. Al-Halaseh noted that Pritchett

was alert and displayed a normal affect, had a supple neck and unlabored respiratory
                                            11
effort, no thoracic deformity or chest wall tenderness, displayed a regular heart rate

and rhythm with no gallops, rubs, or clicks, denied any cyanosis or edema, and

demonstrated full and equal pulses in all extremities. (Tr. 339-40). Dr. Al-Halaseh

diagnosed Pritchett with non-obstructive coronary artery disease with subcostal

tenderness. (Tr. 340).

       Pritchett began seeing Dr. Joleen Gorman in January 2014. (Tr. 514). During

his initial visit, he complained of chest pains in the left side of his chest and shortness

of breath when sitting, lying down, and walking. (Id.) Upon physical examination,

Pritchett displayed clear eyes and ears; a supple neck; few scattered wheezes and

rhonchi; regular heart rate and rhythm; soft and nontender abdomen; normal

curvature in the back with no tenderness; and full range of motion in all extremities.

(Id.) Dr. Gorman diagnosed Pritchett with coronary artery disease, hypertension, likely

COPD, carotid artery occlusion, anxiety, and insomnia. (Id.)

      In Mach 2014, Pritchett visited DeKalb’s emergency department with

complaints of chest pain, abdominal pain, nausea, shortness of breath, and vomiting.

(Tr. 445). During his initial physical exam, Pritchett portrayed no acute or respiratory

distress and displayed a regular heart rate and rhythm and “grossly normal”

extremities. (Id.) Pritchett’s chest x-rays exhibited a normal heart and mediastinum, as

well as fully expanded and clear lungs; the x-rays identified no significant

abnormalities in the chest. (Tr. 453). Pritchett’s CT of his abdomen and pelvis

exhibited clear lungs and no significant abnormalities in the liver, spleen, pancreas, or
                                            12
gallbladder, but it did identify evident hepatic steatosis.2 Medical personnel transferred

Pritchett to Erlanger Health System due to increased white blood cell count and

mildly elevated liver function tests. (Tr. 473).

       During his visit at Erlanger, medical personnel identified signs of colitis,

hyperlipidemia, and coronary artery disease, but no evidence of ischemia. (Tr. 471).

Pritchett received a surgery consultation due to his elevated white blood count, and

his physical examination displayed a regular heart rate and rhythm, lungs clear to

auscultation bilaterally, a mildly tender abdomen upon palpation in the epigastrium,

and no edema. (Tr. 473-74). Pritchett’s CT scan of his abdomen and pelvis revealed a

fluid-filled colon that could indicate inflammatory or infectious bowel disease, but no

evidence of acute abdominal or pelvis disorders. (Tr. 493). Pritchett’s CT scan of his

chest exhibited normal cardiomediastinal contours and clear lungs and pleural spaces.

(Tr. 494). Medical personnel discharged Pritchett the following day with medication

and recommended follow-up appointments. (Tr. 500).

       In April and May 2014, Pritchett visited Dr. Gorman with complaints of

dizziness, chest pains, and weakness in his right arm and leg. (Tr. 511-12). His physical

examinations displayed similar findings: lungs clear to auscultation bilaterally; regular

heart rate and rhythm; minimal paraspinal muscle tenderness; and femoral pulses. (Id.)


2
   Hepatic steatosis, known as “fatty liver”, refers to “the collection of excessive amounts of
triglycerides and other fats inside liver cells.”
https://medical-dictionary.thefreedictionary.com/Hepatic+steatosis (last visited Aug. 27, 2019).

                                              13
Dr. Gorman assessed Pritchett with polycythemia, and deemed him “unable to work”

due to multiple health issues. (Id.) Pritchett underwent an abdominal ultrasound at

Fort Pane Imaging a few days later, exhibiting a well visualized and unremarkable

pancreas with normal findings. (Tr. 506).

      Pritchett returned to Dr. Gorman in June 2014 with complaints of back and

chest pain and tingling hands. (Tr. 509). Upon physical examination, Pritchett

exhibited a supple neck with no adenopathy; mild tenderness in the costochondral

junctions; lungs that are clear to auscultation bilaterally; regular heart rate and rhythm;

soft and nontender abdomen; bilateral equal grip; no wrist tenderness; back

tenderness starting in the middle thoracic spine that radiates into the midline lumbar

area; and tenderness in the bilateral paraspinal muscles without acute spasms. (Id.) Dr.

Gorman assessed Pritchett with chest pains that could be cardiac or chondrial and

back pain, and recommended medications and labs four to six weeks thereafter. (Id.)

       In July 2014, Pritchett visited Dr. Darryl Prime at Southern Cardiovascular

Associates upon referral from Dr. Gorman. (Tr. 525). Pritchett complained of chest

pain, a history of left arm numbness and coronary artery disease, a possible blood

disorder, and headaches that affected his ability to think. (Id.) During his physical

examination, Dr. Prime noted that Pritchett appeared well-developed and in no acute

distress; his respirations were non-labored, and his lungs were clear to auscultation

bilaterally. (Tr. 526). Pritchett underwent a cardiovascular examination by Dr. Prime,

and Dr. Prime noted the following: no lifts, heaves, or thrills; regular rhythm and rate
                                            14
with no murmurs, rubs, or gallops; soft-nontender abdomen; pedal pulses at 2+

bilaterally throughout; and full range of motion of all extremities. (Tr. 525). Dr. Prime

assessed that Pritchett likely had significant polycythemia. (Id.) A few days later,

Pritchett underwent carotid Dopplers 3 with Dr. Prime, and the results indicated no

significant obstructive lesions in the extracranial carotid system, and an antegrade flow

in the vertebral arteries. (Tr. 524).

       At the end of July 2014, Pritchett underwent a disability physical examination

by Dr. Younus Ismail. (Doc. 530). Pritchett complained of shortness of breath, chest

tightness, back pain, headaches, coughing, and congestion. (Id.) Pritchett completed a

thorough physical examination, and Dr. Ismail noted the following: not in any acute

distress; normal cervical spine with no deformity of the cervical spine or spasm of

cervical paraspinal muscles; no thyromegaly or jugulovenous distention; lungs with

good bilateral air entry; audible in all four areas of the heart, with no murmurs or

gallops; soft and non-tender abdomen; no deformities noticed in the extremities; no

cyanosis, clubbing, edema, or stasis; handgrip at 5/5; Romberg’s negative; intact fine

and gross manipulation; no evidence of any muscular atrophy; and normal range of

motion in the extremities. (Tr. 531). Dr. Ismail identified no evidence of kyphosis or

scoliosis, and observed a normal gait in Pritchett’s stride. (Tr. 530). Dr. Ismail’s


3
  Carotid Dopplers “visualize and assess blood flow through the carotid arteries toward evaluating
risk for stroke related to atherosclerosis.”
https://medical-dictionary.thefreedictionary.com/Carotid+Doppler (last visited Aug. 27. 2019).

                                               15
conclusion stated the following: “The patient is a 41-year-old male with a history of

some coronary artery disease and hypertension, has most of the complaints subjective,

not much physical findings noticed on the examination. Proper medical evaluation,

subsequent treatment, occupational and physical rehab along with a complete

psychiatric evaluation will be beneficial for the patient.” (Tr. 532).

       An August 2014 imaging of Pritchett’s lumbar spine revealed minimal lower

facet and sacroiliac joint changes with minimal occasional osteophytic spurring. (Tr.

534). Pritchett returned to Dr. Prime in October 2014 with complaints of chest pain

and shortness of breath that occurred with minimal activity. (Tr. 543). During his

physical examination, Pritchett was not in acute distress and he displayed a supple

neck, clear lungs with no wheezing, a regular heart rate and rhythm with no murmur,

a soft and non-tender abdomen, and no clubbing, cyanosis, or edema. (Id.) An EKG

exhibited sinus rhythm with right axis deviation, and Dr. Prime ordered a stress test

and advised discontinuation of tobacco products. (Tr. 542). During his stress test a

few days later, Pritchett exhibited no evidence of ischemia, and imaging of his heart

displayed normal wall motion and thickening with left ventricular ejection fraction at

55%. (Tr. 545). A November 2014 chest x-ray was unremarkable, and medical

personnel advised Pritchett to discontinue using tobacco products and continue

medication for his coronary artery disease. (Tr. 540).

       Pritchett returned to Dr. Gorman in December 2014 with complaints of back

and right leg pain, and nasal and chest congestion. (Tr. 569). During his physical
                                            16
examination, Pritchett exhibited tenderness in his back, beginning at the middle

thoracic spine and radiating into the midline lumbar area, as well as tight hamstring

muscles and tenderness in his bilateral paraspinal muscles. (Id.) Dr. Gorman

recommended continuation of his medication regimen and an increase in fluids and

rest. (Tr. 570).

       Pritchett visited Dr. Gorman twice in January 2015, complaining of back and

leg pain after falling down steps two weeks prior. (Tr. 565, 567). Pritchett maintained

full range of motion of his extremities without pain, lungs clear to auscultation

bilaterally, and regular heart rate and rhythm. (Id.) Dr. Gorman also noted back

tenderness in his midline from about the middle thoracic spine to coccyx, as well as

moderate bilateral paraspinal muscle tenderness and tension. (Id.) Dr. Gorman

diagnosed Pritchett with a contusion in his right ribcage and recommended heat,

stretching, and medication. (Id.)

       Between July and November 2015, Pritchett visited Dr. Gorman three times

with complaints of back, neck, and leg pain. (Tr. 555, 558, 561). During each visit,

Pritchett exhibited the same findings during his physical examinations: supple neck,

lungs clear to auscultation bilaterally, regular heart rate and rhythm, soft and

nontender abdomen, moderate tenderness in the midline of his back from the middle

thoracic spine to coccyx, moderate bilateral paraspinal muscle tenderness and tension,

and low back pain upon completion of the straight leg raise. (Id.) Pritchett struggled



                                          17
with controlling his blood sugar, and Dr. Gorman recommended medications and a

referral to a back specialist. (Tr. 556, 559, 562).

       In January 2016, Pritchett returned to Dr. Prime with complaints of chest pain

and shortness of breath. (Tr. 536). Pritchett underwent a physical examination, and

Dr. Prime reported normal findings. (Tr. 538). A few days later, Pritchett’s SPECT4

scan revealed normal findings with no perfusion defect, normal left ventricular size

and wall motion with ejection fraction at 51%, no evidence for recurrent myocardial

ischemia based on the normal ECG response and SPECT scan, and normal left

ventricular function. (Tr. 548).

       In April 2016, Dr. Sathyan Iyer performed a medical examination for Pritchett.

Pritchett complained of non-exertional chest pain, shortness of breath, and back pain,

stating that activities such as bending, sitting, and standing bother him. (Tr. 593). Dr.

Iyer indicated that an MRI scan revealed a bulging disc. (Id.) Dr. Iyer noted during

Pritchett’s physical examination that he seemed to be in mild-to-moderate distress

because of back pain; he cannot walk on his right heel or tiptoe, and can only partially

squat; he exhibited no adenopathy, thyromegaly, or carotid bruit in his neck; regular

heart rate and rhythm; no pedal edema; good pedal pulses; lungs clear to auscultation

bilaterally; and no significant abnormality extremities. (Tr. 594). Pritchett maintained

       4
          A SPECT scan, or “single photon emission computed tomography”, is defined as
“tomographic imaging of metabolic and physiologic functions in tissues, the image being formed by
computer synthesis of photons of a single energy emitted by radionuclides administered in suitable
form to the patient.” httpps://medical-dictionary.thefreedictionary.com/SPECT+scan (last visited
Aug. 27, 2019).
                                               18
full range of motion in his neck, elbows, wrists, hips, knees, and ankles; exhibited

normal grip strength, opposition functions, and muscle power of the upper

extremities; and maintained nearly complete range of motion in his shoulders. (Tr.

595). In his lumbar spine, Pritchett demonstrated tenderness over the muscles of the

entire back. (Id.) Dr. Iyer opined that Pritchett had a history of lower back pain with

limited range of motion, suggestive of degenerative joint disease of the lumbar spine

and tendinopathy of the shoulders. (Tr. 596). He concluded that Pritchett “[in his

current condition] could have impairment of functions because of the back problem

with activities such as bending, lifting, pushing, pulling, and overhead activities. He

may not function well at extremes of temperature and dusty conditions. He does not

have any other physical limitation.” (Id.)

      Pritchett returned to Dr. Gorman in May 2016 with complaints of chest, back,

and leg pain, stating that his medication allowed him to complete small activities of

daily living. (Tr. 628). Pritchett displayed the following findings during his physical

examination: supple neck with no adenopathy or thyromegaly; lungs clear to

auscultation bilaterally; regular heart rate and rhythm; moderate tenderness in the

midline of his back from the middle thoracic spine to coccyx; moderate bilateral

paraspinal muscle tenderness and tension; and straight leg raise at 60 degrees on the

right side and 70 degrees on the left side with low back pain. (Tr. 628-29). Dr.

Gorman assessed Pritchett with lumbar degenerative disc disease, hypertension, chest

pain, and diabetes mellitus. (Tr. 629). Dr. Gorman encouraged Pritchett to continue
                                             19
medication. (Id.) During follow-up appointments in October 2016 and January 2017,

Pritchett exhibited the same results during his physical examination. (Tr. 58, 626).

       In January 2017, Pritchett visited Dr. Prime with complaints of chest pain on

the left side and tingling in his legs. (Tr. 635). During his physical examination,

Pritchett was well-developed and displayed no thoracic asymmetry or deformity noted

in the chest; normal respiration rhythm and depth; and normal cardiovascular

findings. (Tr. 637). Pritchett underwent a left heart catheter with coronary artery

angiography a few days later, and the results estimated his left ventricle at 50%

effusion, with normal wall motion and systolic function. (Tr. 654). Pritchett visited

Dr. Gorman in April 2017 for a follow-up appointment, complaining of tingling legs

and back pain. (Tr. 54). Pritchett said the medication allowed him to complete small

tasks around the house. (Id.) Pritchett displayed the same results during his physical

examination as he had over the previous four appointments with Dr. Gorman (Tr.

54).

       During Pritchett’s second ALJ hearing in June 2017, Dr. James Anderson

testified about Pritchett’s various impairments that appeared from the record. (Tr. 36).

Dr. Anderson reviewed the entire medical evidence of record, and concluded the

following:

       [Pritchett] is a 44 year old gentleman with multiple physical complaints.
       He has non-cardiac chest pain due to a combination of smoker’s
       bronchitis and chronic obstructive pulmonary emphysema. He has
       Polycythemia Vera probably secondary to chronic cigarette abuse which

                                           20
       is asymptomatic. He has hypertension which is asymptomatic. And
       apparently he has non-insulin dependent diabetes mellitus.

      He has treating record which shows he has a slow normal pulmonary
      function studies as [part] of the evaluation for his chest pains. He has a
      cardiac catheterization done in January of this year to rule out coronary
      artery disease and it was normal. He has x-rays of his spine in 11-F
      where it shows minimal degenerative arthritis of the lumbosacral spine.
      He might have been treated symptomatically – several years. The records
      that we have do not meet of equal the secretary’s listing for disability. I
      believe that he would be able to do a full range of light and sedentary
      work activity.

(Tr. 36-37).

      As the foregoing medical records review and testimony portray, the clinical and

non-medical evidence serves as substantial evidence that the ALJ did not err in his

determination regarding the pain caused by Pritchett’s impairments. During the

relevant period, Pritchett routinely maintained full range of motion of his extremities

without pain, lungs clear to auscultation bilaterally, regular heart rate and rhythm, and

other normal cardiovascular and musculoskeletal findings. As recently as April 2017,

Pritchett reported that the medication improved his pain to a point where he could

regularly complete activities of daily living. Therefore, the objective medical evidence

substantially supports the ALJ’s determination as to Pritchett’s pain symptoms.

       The ALJ offered adequate explanations for discounting Pritchett’s testimony

as to his pain and weakness prior; objective medical evidence demonstrated Pritchett’s

pain required certain exertional and non-exertional limitations, but it did not

constitute a disability. As reviewed herein, substantial evidence in the record supports

                                           21
the ALJ’s findings; and thus, the ALJ did not err in assessing Pritchett’s subjective

complaints or applying the pain standard.

      B. The ALJ Assigned Proper Weight to the Treating Physician’s Opinion

      The ALJ must give “substantial or considerable weight” to the opinion of a

treating physician “unless ‘good cause’ is shown.” Phillips v. Barnhart, 357 F.3d 1232,

1240 (11th Cir. 2003)(citing Lewis v. Callahan, 125 F.3d 1436 1440 (11th Cir. 1997)).

Good cause exists when: (1) the evidence did not bolster the treating physician’s

opinion; (2) evidence supported a contrary finding; or (3) a treating physician’s

opinion was conclusory or inconsistent with the doctor’s own medical records. Id. An

ALJ must clearly articulate the reasons for affording less weight to a treating

physician’s opinions. Id. An ALJ does not commit reversible error when (1) he

articulates specific reasons for declining to give the treating physician’s opinion

controlling weight, and (2) substantial evidence supports these findings. Moore v.

Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005)(per curiam).

      Pritchett contends the ALJ erred in giving limited weight to the opinion of his

treating physician, Dr. Gorman. In February 2016, Dr. Gorman opined the following:

      I have seen Mr. Donnie Pritchett as a patient for over 2 years. In that
      time, his back condition has worsened. He recently had an evaluation
      with a spine specialist who told him nothing surgical could be done for
      him. He also has a blood disorder and cardiac ischemia which would
      further preclude any surgical intervention. Therefore, he will need to be
      treated medically with pain medications, muscle relaxers, and exercise as
      tolerated. He also is being treated for diabetes and anxiety. His prognosis
      for employability is grim as he is not able to stand for longer than 20
      minutes or so, can’t bend, stoop or twist, and can’t lift over 10-15
                                            22
      pounds. He also continues to suffer from intermittent chest pains and
      has a low exercise tolerance due to blood disorder and cardiac ischemia.
      I do not feel he would be able to work with these health problems.

(Tr. 551). The ALJ found Dr. Gorman’s opinion inconsistent with and unsupported

by the most recent medical evidence of record.

      The court finds the ALJ possessed good cause to give limited weight to Dr.

Gorman’s opinion. Evidence in the record fails to support Dr. Gorman’s opinion,

including her own notes. Although Pritchett regularly visited Dr. Gorman with

complaints of back, chest, and leg pain, he consistently exhibited lungs clear to

auscultation bilaterally; regular heart rate and rhythm; minimal to moderate paraspinal

muscle tenderness; and femoral pulses. (Tr. 54, 509, 511-12, 524, 555, 558, 561, 628).

Pritchett exhibited no acute distress and maintained a full range of motion in his

extremities. (Id.) During his most recent appointments with Dr. Gorman, Pritchett

reported the medication allowed him to do things around the home. (Tr. 54, 628).

Furthermore, the objective medical evidence showed no signs of ischemia. (Tr. 383,

471, 545, 548).

      In addition to the medical records’ contrast with Dr. Gorman’s assessment, her

opinion that Pritchett is unable to work due to his health problems invades the

province of the ALJ and sustains no dispositive weight.

      According to 20 C.F.R. § 404.1527(d), the determination of whether an
      individual is disabled is reserved to the Commissioner, and no special
      significance will be given to an opinion on issues reserved to the
      Commissioner. Section (d)(2) provides that although the Commissioner
      will consider opinions from medical sources on issues such as the RFC
                                          23
       and the application of vocational factors, the final responsibility for
       deciding those issues is reserved to the Commissioner.

Pate v. Comm’r, Soc. Sec. Admin., 678 Fed. Appx. 833, 834 (11th Cir. 2017). That is, “the

task of determining a claimant’s . . . ability to work is within the province of the ALJ,

not of doctors.” Robinson v. Astrue, 365 Fed. Appx. 993, 999 (11th Cir. 2010).

       Based on this review, the ALJ properly articulated that Pritchett’s medical

records did not support Dr. Gorman’s opinion, and thus substantial evidence

buttresses the ALJ’s accordance of limited weight to the physician’s opinion regarding

Pritchett’s alleged disability.

                                      Conclusion

       For the foregoing reasons, the court AFFIRMS the Commissioner’s decision.

       DONE this 28th day of August, 2019.



                                                ____________________________________
                                                HERMAN N. JOHNSON, JR.
                                                UNITED STATES MAGISTRATE JUDGE




                                           24
